Citation Nr: 1135642	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  10-25 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for a thyroid condition.  

2.  Entitlement to service connection for a low back condition.  

3.  Entitlement to service connection for a left foot condition.  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981 and July 2004 to August 2004 with additional time in the Army Reserves and the South Carolina National Guard.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (the RO).  

In January 2011, the Veteran testified at a personal hearing before the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.  After the January 2011 hearing, the Veteran submitted evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

At the outset, the board notes that record is incomplete at this time.  Specifically, the Veteran's representative noted at the January 2011 hearing that the treatment records in connection with the Veteran's extensive service in the Army Reserves and the South Carolina National Guard are not associated with the Veteran's VA claims file.  See the January 2011 hearing transcript at pages 5 and 32.  Upon remand, the Board concludes that the RO/AMC should attempt to obtain and associate with the claims file the Veteran's complete clinical treatment records concerning the Veteran's service in the Army Reserves and South Carolina National Guard.  

Further, the Board observes that the RO noted that the Veteran's service treatment records concerning his first period of active service from January 1977 to January 1981 were unavailable for review.  See a May 2010 Formal Finding of Unavailability.  However, the Board notes that there are service treatment records currently associated with the Veteran's VA claims file.  

Regarding the Veteran's petition to reopen his previously-denied claim of entitlement to service connection for a thyroid condition, the Board concludes that a remand is necessary so that the RO may provide the Veteran with complete notice which satisfies the Veterans Claims Assistance Act of 2000 (the VCAA).  Specifically, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, prior to the adjudication of petitions to reopen service connection claims, the Veteran be must given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Since the Veteran filed a petition to reopen his previously-denied claim of entitlement to service connection for a thyroid condition in April 2008, the RO has sent him VCAA letters dated in April 2008, October 2008, November 2008, March 2009 and August 2009.  The Board notes that the April 2008, October 2008 and November 2008 failed to note the previous final denial of the Veteran's claim and the Court's holding in Kent.  As such, these VCAA letters are probably deficient with respect to this claim.  Further, while the March 2009 and August 2009 VCAA letters noted the Court's holding in Kent, these letters stated that the prior final denial of the Veteran's claim was in the RO's January 2006 rating decision rather than the December 2007 Board decision.  Accordingly, the March 2009 and August 2009 VCAA letters are inadequate, and the Veteran's claim must be remanded so that the RO/AMC may fulfill VA's duty to notify the Veteran as per the VCAA and the Court's holding in Kent.  

The Board notes that it is unclear whether the Veteran has been diagnosed with PTSD.  While the medical evidence of record is devoid of any treatment for or diagnosis or complaints of PTSD, the Veteran has asserted that he was diagnosed with PTSD in 2005.  See the January 2011 hearing transcript at page 17.  
Further, while the Board observes that the RO has been unable to confirm any of the Veteran's asserted stressor events, such confirmation may not be necessary for the Veteran's claim to prevail.  

The Board observes that the Veteran was not provided VA examinations in connection with his low back, left foot and PTSD claims.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with adequate notice of the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Board's denial of the Veteran's thyroid condition claim in December 2007 and the reasons for such.  A copy of the letter should be sent to the Veteran's representative.  

2.  The RO/AMC should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's National Guard unit, and any other appropriate location, to request the complete Army Reserves and National Guard treatment records of the Veteran.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  

3.  Thereafter, the RO/AMC must schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of the Veteran's asserted left foot and low back conditions.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  The examiner should perform any and all necessary testing, to specifically include x-rays and/or MRI testing.  

After reviewing the record and examining the Veteran, the examiner must identify any and all disorder(s) of the Veteran's left foot and low back.  The examiner must provide an opinion as to whether any identified disorder of the left foot and low back is at least as likely as not (i.e., a 50 percent or more probability) etiologically-related to the Veteran's service.  The examiner should provide a complete rationale for all conclusions reached.  As part of the rationale, the examiner is asked to address the approximate date of onset of any identified disorder of the Veteran's left foot and low back.  

4.  Thereafter, the RO/AMC must schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of the Veteran's asserted PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  The examiner should perform any and all necessary testing.  

After reviewing the record and examining the Veteran, the examiner must state whether the Veteran has PTSD, and if so, he or she must provide an opinion as to whether the Veteran's PTSD is at least as likely as not (i.e., a 50 percent or more probability) etiologically-related to the Veteran's service.  The examiner should provide a complete rationale for all conclusions reached.  

5.  Upon completion of the foregoing, the RO/AMC should readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remain denied, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case (SSOC) and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


